DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I household dishwasher, Claims 18-32 in the reply filed on 11/08/2021 is acknowledged.  The traversal is on the ground(s) that the examination of both groups of claims (Group I: apparatus, Group II method) would not be a serious search and/or examination burden.  This is not found persuasive because (a) Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “a household dishwasher including a receiving compartment, heat transfer medium, a plate condenser” of claim 18, this technical feature is not a special technical feature as it does not make a contribution over the prior art and also (b) the prior art that applies to apparatus claims may not apply to method claims and vice versa.
The requirement is still deemed proper and is therefore made FINAL.
Claims 33-37 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected ‘method for operating a household dishwasher (Group II)’, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/08/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 18, the claim limitation “means for preventing or hindering foreign matter” in lines 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Regarding claims 19, 21, 22 the claim limitation “conveying means” in lines 2, 1, 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 31 and 32 recite the limitation “means is implemented by providing a distance of” in line 1. It is not very clear what the Applicant intends to convey by the use of the word “implemented
Claim 32 recites the limitation “distance of at least 4.5 mm between two adjacent connecting points between two adjacent walls” in line 2. Applicant has disclosed in the specification -connecting regions 11 [0073], connecting portions [0007] and connecting points [0044] all referring to the annotations in Fig. 3. Further, the phrase connecting points is non-descriptive as the Fig.3 does not depict “points” where connection were made, rendering the overall limitation ambiguous, hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 18 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (CH699692A2) in view of Akatsuka (EP1334851A2) and Meng et al. (CN-206803552-U).

    PNG
    media_image1.png
    603
    510
    media_image1.png
    Greyscale
Regarding claim 18, via Fig. 1, Dober et al. teaches a dishwasher with tub 1 (receiving compartment)[0008], a sump 5; a heat pump 18 carrying a heat pump medium (heat transfer medium) [0014] and including a condenser 20b for heat exchange between the heat transfer medium to a circulating process water (washing liquor) [0014], a spray arms 2 (spray assembly) to supply process water to the item to be washed [0008]; a circulation circuit 3 (first flow path) P1 (see annotated Fig. 1 to the right) from the sump 5  to the spray arms 2 to circulate process water; a second flow path P2 from sump 5 to the condenser 20b [0014-0018]; and drain pump 8 [0010].
Dober et al. does not explicitly teach (1) that the condenser is of plate type with specific shape (2) a means for preventing or hindering foreign matter that is swept along with the washing liquor from adhering to a washing-liquor-facing surface of the plate condenser, or for detaching foreign matter adhering to the washing-liquor-facing surface from said surface, since the debris adhering to the plate condenser could be a problem.
In the analogous art of fin and tube heat exchangers in an AC unit, Akatsuka teaches a plate/fin type heat exchangers 24 and 25 (Fig. 4 claim 8) that work as condensers  [0026] with fins and tubes arranged in a specific manner (Fig.4).

The combination of Dober and Akatsuka still does not explicitly teach that the debris adhering to the plate condenser is a problem and thereby a means for preventing or hindering foreign matter that is swept along with the washing liquor from adhering to a washing-liquor-facing surface of the plate condenser, or for detaching foreign matter adhering to the washing-liquor-facing surface from said surface.
In the analogous art of two-way dirt removal from a plate condenser of a heat pump system heating up sewage, Meng et al. discloses issues with the dirt that piles up in plate heat exchanger (abstract) that could affect energy efficiency of the heat pump system (pg.3 para2) and teaches a means (bidirectional gas-water combined physical cleaning) that can completely clean dirt accumulated in the plate-type heat exchanger 12 (pg. 5 ln 23).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to incorporate a debris removal means (as taught by Meng) into the dishwasher (of Dober and Akatsuka) and have some physical means to clean the accumulated dirt all in order to achieve the predictable result of maintaining the energy efficiency of the plate condenser (pg.3 para 2, Meng).
Regarding claims 24-25, the combination of Dober, Akatsuka and Meng teaches the dishwasher detailed above. Dober further teaches a conventional heater (mostly is an electric heater) serving as the heating device to heat process water [0008] up to prescribed temperatures and would be capable of heating to at least 60°C. 
Regarding claim 26, the combination of Dober, Akatsuka and Meng teaches the dishwasher detailed above. As detailed previously, Dober teaches the condenser 20b which releases heat and hence serves as the heating device to heat process water [0014] i.e. the plate condenser itself is designated as the heating device.
Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (CH699692A2) in view of Akatsuka (EP1334851A2) and Meng et al. (CN-206803552-U) and further in view of Chen et al. (CN 202420010 U) and Beshears et al. (US20130192642A1). 
Regarding claims 19-23, the combination of Dober, Akatsuka and Meng teaches the dishwasher detailed above. Dober as detailed previously, teaches the drain pump 8 and pump 16 integrated into the bypass flow path P2 [0010], the flow rate of which could be adjusted to sweep along foreign matter (from process water) adhering to the condenser 20b provided the drain pump flow rate is adjustable.
However, the combination of Dober and Akatsuka does not explicitly discuss that (1) the drain pump flow rate is adjustable (2) either of the pumps 8, 16 are capable of changing a flow direction of the washing liquor flowing through the plate condenser and that the means is embodied as a bypass configured to change a flow path of the washing liquor flowing into the plate condenser.
In the analogous art of Equipment for utilizing waste heat of drained shower water, Chen et al. teaches a drain pump 10 whose flow rate is adjustable [0069] such that the shower water discharged is transported to the heat exchanger at the same flow rate by the drain pump (i.e. flow rates are matched) to realize maximum heat transfer [0019].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dishwasher of Dober, Akatsuka and Meng by drain pump of Chen all in order to achieve the predictable result of draining the process water at the same rate as it is discharged into the sump, thereby realizing the maximum heat transfer between the process water and the condenser ([0019], Chen).

In the analogous art of dishwasher with liquid recirculation system, Beshears teaches a dishwasher 10 with a reverse flow system including a reversible pump 116 (Fig.4) [0033] coupled to the recirculation system (claim 1, Beshears) to selectively reverse the flow a bypass liquid from the sump (claim 8, Beshears) in order to back flush an ozone generator to remove any debris from the bypass liquid and thereby increase its efficiency and life span [0039].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the pumps 8 or 16 of dishwasher (of Dober, Akatsuka, Meng and Chen) with the reversible pump of Beshears all in order to achieve the predictable result of back flushing the plate condenser of the dishwasher (of Dober, Akatsuka, Meng and Chen) and remove and debris adhering to the plate condenser while increasing its efficiency and life span ([0039], Beshears).
Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (CH699692A2) in view of Akatsuka (EP1334851A2) and Meng et al. (CN-206803552-U) and further in view of Feddema (US20140373876A1).
Regarding claims 27-30, the combination of Dober, Akatsuka and Meng teaches the dishwasher detailed above. The combination of Dober, Akatsuka and Meng does not explicitly teach that that the means includes a filter assembly in the second flow path, provided at an inlet of the plate condenser, or configured to cover an inlet of the second flow path; the filter assembly has a mesh size of between 2 mm and 8 mm, preferably between 4 mm and 6 mm.

Since the inlet of the second flow path in the dishwasher of Dober, Akatsuka and Meng lies in the sump it would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the sump of the dishwasher of Dober, Akatsuka and Meng by adding a coarse filter into the sump (as taught by Feddema) and cover the inlet of the second flow path, all in order to achieve the predictable result of collecting larger debris from passing through the sump ([0021] Feddema).
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (CH699692A2) in view of Akatsuka (EP1334851A2) and Meng et al. (CN-206803552-U) and further in view of Tahseen et al (NPL-1).
Regarding claim 31, the combination of Dober, Akatsuka and Meng teaches the dishwasher detailed above. Akatsuka further teaches fin and tube (plate) heat exchangers whose fin pitch P1, P1 (distance between plates) is 1.8 mm and 3 mm respectively [0052] and also discloses that fin pitches may be varied in accordance with various design conditions [0060] to enhance the heat exchange effectiveness of the condenser ([0051] Akatsuka).
However, the combination of Dober, Akatsuka and Meng does not explicitly teach that the means is implemented by providing a distance of at least 4.5 mm between two adjacent walls of the plate condenser, between which a flow channel for flow-through of washing liquor to be heated is established during operation of the heat pump assembly i.e. fin pitch is at least 4.5 mm.
In the analogous art of fluid flow characteristics in plate-finned heat exchangers, Tahseen et al. discloses fin pitch PF (Fig. 2c, pg. 366) that is at least 4.5 mm ( e.g. 7.5, 10, 12.5 and 15 mm data by Ref 59, see geometric parameter column in Table 1, pg. 368).

Regarding claim 32, the combination of Dober, Akatsuka and Meng teaches the dishwasher detailed above. The combination of Dober, Akatsuka and Meng does not explicitly teach that the means is implemented by providing a distance of at least 4.5 mm between two adjacent connecting points between two adjacent walls of the plate condenser, thereby defining a flow channel for flow-through of washing liquor to be heated during operation of the heat pump assembly i.e. tube pitch is at least 4.5 mm.
Tahseen et al. discloses tube arrangement that are in-line (Fig.1 a, c, pg. 364) or staggered (Fig. 1b and d) with both circular and non-circular cross sections, with varying longitudinal and traverse tube pitch (PL and PT) (Fig. 2, pg. 366) that are at least 4.5 mm (e.g. 27, 30, 33 mm data by Ref 59, see geometric parameter column in Table 1, pg. 368). Tahseen discloses that by the way of tube arrangement, number of tubes and the tube pitch, heat transfer performance can be significantly enhanced (see bullet 18 in the Finding column, Table 1, pg. 368).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the tube pitch of the plate condenser of the dishwasher of Dober, Akatsuka and Meng to be at least 4.5 mm (as disclosed by Tahseen et al.) all in order to achieve the predictable result of defining a flow channel for flow-through of washing liquor and arranging tubes and hence the connecting regions in a way to enhance the heat transfer efficiency in the plate condensers (bullet 18 in the Finding column, Table 1, pg. 368, Tahseen et al.). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711